Citation Nr: 0206811	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  99-25 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Houston, Texas.




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  Post-traumatic stress disorder was not shown in service; 
the evidence submitted in support of the claim for service 
connection for PTSD does not establish a current disability 
of PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist

The recently enacted Veterans Claims Assistance Act of 2000 
(hereafter VCAA),  now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), contains extensive provisions 
modifying the adjudication of all pending claims. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 011-00.  The 
new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that the RO has complied with the 
requirements of the VCAA and its implementing regulations.  
In this regard, there is no indication of the existence of 
any outstanding Federal government or other record that could 
substantiate the claim for service connection for PTSD.  The 
Board was unable to find any evidence that the RO attempted 
to verify any of the veteran's stressors.  However, in order 
for government records that verified the described stressors 
to raise any reasonable possibility of substantiating the 
claim, there must be a current diagnosis of PTSD, which is 
not the case here. 

Accordingly, the Board finds that the RO has secured a 
complete record and the requirement under the VCAA that the 
RO advise the claimant of how the responsibilities for 
developing the record are to be divided, is moot.  The RO 
properly advised the veteran of the evidence needed to 
substantiate his claim by letter and rating decision dated in 
November 1999.  The veteran was afforded a thorough VA mental 
examination.  The RO scheduled a travel Board hearing at the 
veteran's request and provided proper notice of the hearing.

B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorder in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  60 Fed. Reg. 
32807-32808 (1999) (codified at 38 C.F.R. § 3.304(f)); see 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).

C.  Factual Background

Service medical records indicate that the veteran sought 
medical treatment in May 1969, with a complaint of inability 
to sleep the preceding three nights.  He reported that he was 
nervous and that it was very hot in the billets.  He stated 
that he was also having pain in the front of his chest for 
one month's duration.  Physical examination showed lungs were 
clear to percussion and auscultation; heart had a regular 
rate without enlargement, murmur, or chest wall tenderness.  
The diagnoses were simple insomnia and chest wall pain.  

The veteran underwent a separation examination in November 
1969.  The report of medical history shows that the veteran 
denied currently or ever having nervous trouble of any sort, 
depression or excessive worry, frequent trouble sleeping, or 
frequent or terrifying nightmares.  The examination report 
revealed findings of no defects or abnormalities.

The DD Form 214 reflects that the veteran had foreign service 
in Vietnam for approximately 12 months.  He had been awarded 
the Vietnam Service Medal with five Bronze Service Stars and 
the Vietnam Campaign Medal with 60 devices.

VA outpatient records show that the veteran complained of a 
sleeping problem at night when he was being evaluated for 
another illness in October 1999.  He reported that he slept 
about five to six hours since the service.  After a physical 
examination, the pertinent diagnosis was insomnia and the 
planned treatment was trazodone, 50 milligrams hs (bedtime).

The veteran underwent a VA examination for PTSD in May 2001.  
The examining physician reviewed the claims file and the 
veteran's electronic chart.  The veteran, when asked about 
his psychiatric problems, reported that he gets up in the 
middle of the night, sweating.  He stated that he awakened 
short of breath and can not sleep well at night.  The veteran 
provided background on his family and upbringing.  He denied 
any family history of psychiatric illness.  

The veteran reported that he was drafted and sent to Vietnam, 
where he was assigned to B Company, 7th Engineers, near Bavi 
Tuit.  He was the company clerk, but because the station was 
on the Ho Chi Minh Trail, they underwent firefights at night.  
The veteran stated that some of his friends were killed when 
they were mortared.  He recalls that one of the men that was 
killed was married and worked at Sears, another man was from 
Tennessee, and another man he knew from the NCO Club.  He 
remembered one of his friends was blinded and lost an arm.  
He could not recall any of these men's names.  He did recall 
the name of one buddy who was killed; his name was Wetzel.  
He also remembered that he and some others had to stop and 
help someone who had been hit by a road mine, one night after 
curfew.  When asked about what haunted him the most about his 
experiences in Vietnam, he stated that killing became an 
everyday thing and that he broke all ten commandments; these 
things did not bother him back then, but they bother him now.  
The veteran denied undergoing any disciplinary actions or 
psychiatric treatment while in service.

The veteran reported that he worked for a grocer for two 
years after he separated.  He stated that he was asked to 
leave because he was incompatible with management standards.  
He worked for an insurance company for 12 years, but was told 
that he was not doing the job properly.  He became self-
employed in 1988 with his own insurance business.  He now 
works about 50 hours a week and nets approximately $80,000 a 
year.  The veteran's wife is employed in his business, as 
well as one other employee.  He has been married to the same 
person since 1973 and has four children from that marriage, 
ranging from 18 to 25 years of age.   He lives with his wife 
and youngest son.  The veteran described some marital 
difficulties.  He participates in the Knights of Columbus and 
holds the position of Deputy Grand Knight.  He reports that 
his association with the Knights of Columbus makes him feel 
better generally.  He disclosed that he drinks more than he 
should (about three beers).

A symptom review revealed that the veteran is depressed and 
has not slept well since the service.  He is interested in 
his children's accomplishments and the Knights of Columbus.  
He eats well.  He reported that he is plagued with feelings 
of guilt about his past actions and a recent indiscretion.  
He complained of not having enough energy.  He denied current 
suicidal ideation.  His concentration and appetite are 
adequate.  He admitted that he is quite an anxious person and 
has ruminative thoughts.  He admitted that he is a rather 
fastidious person and holds himself to very high standards, 
just as his father did.

Analysis

A review of the records revealed no psychiatric treatment or 
hospitalization.  The examiner noted the veteran's complaint 
of inability to sleep and nervousness in May 1969 and the 
diagnostic impression, simple insomnia.  

The mental status examination indicated the veteran was 
neatly groomed and overly nourished.  He was cooperative with 
the examination.  His speech was fluent at a normal rate and 
rhythm and he had an intensity about his verbal expression.  
The veteran's mood was anxious and depressed and his affect 
was full affect.  His thought process was coherent.  The 
veteran reported having ruminations about actions he had 
taken or reactions he has not had, for which he felt 
persistent guilt.  He was without any specific ideas, 
intentions, or plans to harm himself or others.  He was 
awake, alert, oriented, and cognitively intact to office 
testing.  The psychiatric diagnoses were as follows:  Axis I-
(1) anxiety disorder, not otherwise specified, (2) depressive 
disorder, not otherwise specified; Axis II-obsessive 
compulsive personality traits; Axis IV- rigid upbringing, 
marital discord, experiences in Vietnam; and Axis V- Global 
Assessment of Functioning: current score 70.  The examiner 
noted that while the veteran did not fulfill the criteria for 
PTSD, he did express intrapsychic distress.  The examining 
physician also noted that the veteran's service medical 
records demonstrated some problems with sleep and anxiety 
while the veteran was still in active service.

The veteran submitted a stressor statement, which was 
received in April 1999.  The veteran described three 
stressors.  He stated that when he pulled guard duty or 
Sergeant of the Guard at night, on several occasions there 
were intense mortar attacks.  During these attacks, people 
scrambled for foxholes; there were injuries and casualties as 
a result of the mortar attacks.  Another stressor occurred 
when one of the veteran's troops shot up the compound and 
wounded some of the men.  The third stressor happened when 
the veteran went on a shopping spree in Bamh be-Thuet and 
engaged in a firefight with Vietcong, only to discover that 
the enemy were women and children with AK 47s.

A review of the records demonstrates that the veteran has no 
current disability of post-traumatic stress disorder.  The 
veteran received a complete psychiatric evaluation and 
although he did have some "intrapsychic stress," he did not 
fulfill the DSM-IV (diagnostic) criteria for PTSD.  The 
veteran's contention that he suffers from PTSD is 
insufficient to support a diagnosis.  The Court has further 
held that a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Under the provisions of 38 C.F.R. § 3.304(f), absent 
a current diagnosis of PTSD, no basis exists for service 
connection for PTSD.  It should be noted that the RO denied 
service connection for a depressive disorder by rating action 
of July 2001; the veteran has not filed a notice of 
disagreement with this determination.  

In view of this record, the Board must conclude that the 
medical evidence in this case is controlling and is simply 
overwhelmingly against the claim.  In such circumstances, the 
benefit of the doubt doctrine is not for application.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

